Citation Nr: 0704245	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  06-27 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from June 1945 until June 1949 
and from July 1950 until June 1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  A history of in-service noise exposure is consistent with 
the circumstances of the veteran's service; accordingly, in-
service noise exposure is conceded. 

2.  The competent evidence demonstrates that the veteran's 
currently diagnosed bilateral hearing loss is causally 
related to active service.

3.  The competent evidence demonstrates that the veteran's 
currently diagnosed tinnitus is causally related to active 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5103A, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1154, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  In view of 
the Board's disposition in this matter, the application of 
the VCAA is moot.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
hearing loss and tinnitus.  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In the present case, private medical evidence of record 
indicates that the veteran purchased a hearing aid in 1997.  
Subsequent VA treatment records reflect continued treatment 
for hearing loss and tinnitus, both of which were diagnosed 
upon VA examination in August 2005.  Therefore, a current 
disability is established and the first element of a service 
connection claim has been satisfied.  

Regarding in-service incurrence, the service medical records 
do not show any complaints or treatment referable to hearing 
loss or tinnitus.  Medical examinations performed at the time 
of the veteran's discharge from his first tour of duty in 
June 1949 and again at the time of the veteran's separation 
from his second tour of duty in June 1951 reflect 15/15 
hearing as to both spoken and whispered voice bilaterally.  

As demonstrated above, the service medical records do not 
reveal that hearing loss or tinnitus were incurred during 
active duty.  However, this does not in itself preclude a 
grant of service connection.  Indeed, service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

Here, the competent evidence of records enables a finding 
that the veteran's currently diagnosed hearing loss and 
tinnitus were incurred in active service.  Indeed, as 
provided under 38 U.S.C.A. § 1154(a), consideration shall be 
given to the places, types and circumstances of the veteran's 
service as shown by his service record, the official history 
of each organization in which he served, his medical records, 
and all pertinent medical and lay evidence.  In this regard, 
it is noted that the veteran's DD Form 214 corresponding to 
his period of service from 1945 to 1949 indicated that the 
veteran's principal military duty was antitank gun crewman.  
Moreover, the DD 214 corresponding to the veteran's second 
tour of duty notes his receipt of the Presidential Unit 
Citation.  A copy of the citation contained in the claims 
folder indicates that the First Marine Division engaged in 
amphibious warfare against enemy aggressor forces in Korea 
between September 1950 and October 1950.  In this vein, the 
Board further notes that, in the case of any veteran who 
engaged in combat with the enemy during a period of war, 
campaign, or expedition, and in the absence of clear and 
convincing evidence to the contrary, the veteran's own lay 
statements serve as sufficient proof as to in-service 
incurrence of a disease or injury, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.    

Based on the foregoing, the Board concedes that the veteran 
was exposed to noise during active service.  Moreover, the 
competent evidence of record demonstrates that it is at least 
as likely as not that the currently diagnosed hearing loss 
and tinnitus are causally related to active service.  Indeed, 
the claims folder includes a February 2006 statement written 
by J. W. R., M.D.  In that communication, Dr. J. W. R. 
expressed the belief that the veteran's current hearing loss 
arose due to his history noise exposure during active 
service.  Moreover, the letter also expressed the opinion 
that the veteran's current tinnitus was causally related to 
active service.  
Moreover, a January 2006 letter written by D. G., M.S., CCC-
A, is also of record, which states that it was probable that 
the veteran's noise exposure in service did damage to his 
ears, although that doctor could not define precisely how 
much of the current hearing loss was attributable to active 
service.  In providing these opinions, the doctors were aware 
of the veteran's history of noise exposure during service.  
Moreover, Dr. J. W. R. observed that the veteran's current 
audiograms demonstrate findings that are typical of noise-
induced hearing loss.  He added that tinnitus was also a 
frequent consequence of such noise exposure.  

The opinions discussed above were accompanied by a rationale 
consistent with the evidence of record.  As such, they are 
found to be probative.  Moreover, no other competent evidence 
in the claims folder refutes those opinions.  Indeed, the VA 
examiner in August 2005 declined to offer an opinion of 
etiology, finding the question too speculative.  That 
examination report did note, however, that the veteran denied 
any occupational or recreational noise exposure following 
service.  

In conclusion, it is conceded that the veteran was exposed to 
noise during active service.  The claims folder contains 
competent evidence attributing his current hearing loss and 
tinnitus to such in-service noise exposure.  No evidence 
refutes such conclusions or demonstrates any sources of post-
service noise exposure.  Therefore, the record supports a 
grant of service connection for hearing loss and tinnitus.  
The Board notes that in reaching this conclusion, the 
evidence is at least in equipoise, and the benefit of the 
doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

Service connection for tinnitus is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.





____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


